ORDER

PER CURIAM:
AND NOW, this 30th day of October, 1995, there having been filed with this Court by James E. Lynch his verified Statement of Resignation dated September 25, 1995, stating that he desires to resign from the Bar of the Commonwealth of Pennsylvania in accordance with the provisions of Rule 215, Pa.R.D.E., it is
ORDERED that the resignation of James E. Lynch be and it is hereby accepted and he is DISBARRED ON CONSENT from the Bar of the Commonwealth of Pennsylvania, retroactive to November 16, 1993; and it is further ORDERED that he shall comply with the provisions of Rule 217, Pa.R.D.E. *335Respondent shall pay costs, if any, to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.
MONTEMURO, J., is sitting by designation.